Case 20-01005   Doc 1-3     Filed 04/27/20 Entered 04/27/20 11:38:41   Desc Exhibit
                          Interim Final Rule Page 1 of 13




                                  EXHIBIT C
Case 20-01005     Doc 1-3     Filed 04/27/20 Entered 04/27/20 11:38:41           Desc Exhibit
                            Interim Final Rule Page 2 of 13



     SMALL BUSINESS ADMINISTRATION

     [Docket Number SBA-2020-0021]

     13 CFR Parts 120 and 121

     RIN 3245-AH37

     Business Loan Program Temporary Changes; Paycheck Protection Program –

     Requirements – Promissory Notes, Authorizations, Affiliation, and Eligibility

     AGENCY: U. S. Small Business Administration.

     ACTION: Interim Final Rule.

     SUMMARY: On April 2, 2020, the U.S. Small Business Administration (SBA) posted

     an interim final rule (the First PPP Interim Final Rule) announcing the implementation of

     sections 1102 and 1106 of the Coronavirus Aid, Relief, and Economic Security Act

     (CARES Act or the Act). Section 1102 of the Act temporarily adds a new program, titled

     the “Paycheck Protection Program,” to the SBA’s 7(a) Loan Program. Section 1106 of

     the Act provides for forgiveness of up to the full principal amount of qualifying loans

     guaranteed under the Paycheck Protection Program (PPP). The PPP is intended to

     provide economic relief to small businesses nationwide adversely impacted by the

     Coronavirus Disease 2019 (COVID-19). SBA posted additional interim final rules on

     April 3, 2020 and April 14, 2020. This interim final rule supplements the previously

     posted interim final rules with additional guidance. This interim final rule supplements

     SBA’s implementation of section 1102 and 1106 of the Act and requests public comment.

     DATES: Effective Date: This rule is effective [INSERT DATE OF PUBLICATION IN

     THE FEDERAL REGISTER].




                                                  1
Case 20-01005     Doc 1-3      Filed 04/27/20 Entered 04/27/20 11:38:41             Desc Exhibit
                             Interim Final Rule Page 3 of 13



     Applicability Date: This interim final rule applies to applications submitted under the

     Paycheck Protection Program through June 30, 2020, or until funds made available for

     this purpose are exhausted.

     Comment Date: Comments must be received on or before [INSERT DATE 30 DAYS

     AFTER DATE OF PUBLICATION IN THE FEDERAL REGISTER].

     ADDRESSES: You may submit comments, identified by number SBA-2020-0021

     through the Federal eRulemaking Portal: http://www.regulations.gov. Follow the

     instructions for submitting comments. SBA will post all comments on

     www.regulations.gov. If you wish to submit confidential business information (CBI) as

     defined in the User Notice at www.regulations.gov, please send an email to ppp-

     ifr@sba.gov. Highlight the information that you consider to be CBI and explain why you

     believe SBA should hold this information as confidential. SBA will review the

     information and make the final determination whether it will publish the information.

     FOR FURTHER INFORMATION CONTACT: A Call Center Representative at 833-

     572-0502, or the local SBA Field Office; the list of offices can be found at

     https://www.sba.gov/tools/local-assistance/districtoffices.

     SUPPLEMENTARY INFORMATION:

        I.      Background Information

        On March 13, 2020, President Trump declared the ongoing Coronavirus Disease 2019

     (COVID-19) pandemic of sufficient severity and magnitude to warrant an emergency

     declaration for all States, territories, and the District of Columbia. With the COVID-19

     emergency, many small businesses nationwide are experiencing economic hardship as a

     direct result of the Federal, State, tribal, and local public health measures that are being




                                                   2
Case 20-01005     Doc 1-3     Filed 04/27/20 Entered 04/27/20 11:38:41            Desc Exhibit
                            Interim Final Rule Page 4 of 13



     taken to minimize the public’s exposure to the virus. These measures, some of which are

     government-mandated, are being implemented nationwide and include the closures of

     restaurants, bars, and gyms. In addition, based on the advice of public health officials,

     other measures, such as keeping a safe distance from others or even stay-at-home orders,

     are being implemented, resulting in a dramatic decrease in economic activity as the

     public avoids malls, retail stores, and other businesses.

        On March 27, 2020, the President signed the Coronavirus Aid, Relief, and Economic

     Security Act (the CARES Act or the Act) (Pub. L. 116-136) to provide emergency

     assistance and health care response for individuals, families, and businesses affected by

     the coronavirus pandemic. The Small Business Administration (SBA) received funding

     and authority through the Act to modify existing loan programs and establish a new loan

     program to assist small businesses nationwide adversely impacted by the COVID-19

     emergency. Section 1102 of the Act temporarily permits SBA to guarantee 100 percent

     of 7(a) loans under a new program titled the “Paycheck Protection Program.” Section

     1106 of the Act provides for forgiveness of up to the full principal amount of qualifying

     loans guaranteed under the Paycheck Protection Program.

        II.     Comments and Immediate Effective Date

        The intent of the Act is that SBA provide relief to America’s small businesses

     expeditiously. This intent, along with the dramatic decrease in economic activity

     nationwide, provides good cause for SBA to dispense with the 30-day delayed effective

     date provided in the Administrative Procedure Act. Specifically, it is critical to meet

     lenders’ and borrowers’ need for clarity concerning program requirements as rapidly as




                                                   3
Case 20-01005     Doc 1-3      Filed 04/27/20 Entered 04/27/20 11:38:41           Desc Exhibit
                             Interim Final Rule Page 5 of 13



     possible because the last day eligible borrowers can apply for and receive a loan is June

     30, 2020.

        This interim final rule supplements previous regulations and guidance on several

     important, discrete issues. The immediate effective date of this interim final rule will

     benefit lenders so that they can swiftly close and disburse loans to small businesses. This

     interim final rule is effective without advance notice and public comment because section

     1114 of the Act authorizes SBA to issue regulations to implement Title I of the Act

     without regard to notice requirements. This rule is being issued to allow for immediate

     implementation of this program. Although this interim final rule is effective

     immediately, comments are solicited from interested members of the public on all aspects

     of the interim final rule, including section III below. These comments must be submitted

     on or before [INSERT DATE 30 DAYS AFTER DATE OF PUBLICATION IN THE

     FEDERAL REGISTER]. SBA will consider these comments and the need for making

     any revisions as a result of these comments.

        III.     Paycheck Protection Program Requirements for Promissory Notes,

                 Authorizations, Affiliation, and Eligibility

        Overview

        The CARES Act was enacted to provide immediate assistance to individuals,

     families, and organizations affected by the COVID-19 emergency. Among the

     provisions contained in the CARES Act are provisions authorizing SBA to temporarily

     guarantee loans under the Paycheck Protection Program (PPP). Loans under the PPP will

     be 100 percent guaranteed by SBA, and the full principal amount of the loans and any

     accrued interest may qualify for loan forgiveness. Additional information about the PPP




                                                    4
Case 20-01005       Doc 1-3       Filed 04/27/20 Entered 04/27/20 11:38:41                      Desc Exhibit
                                Interim Final Rule Page 6 of 13



     is available in the First PPP Interim Final Rule (85 FR 20811), a second interim final rule

     (85 FR 20817) (the Second PPP Interim Final Rule), and a third interim final rule (the

     Third PPP Interim Final Rule) (85 FR 21747) (collectively, the PPP Interim Final Rules).

         1. Requirements for Promissory Notes and Authorizations

              This guidance is substantively identical to previously posted FAQ guidance.

         a. Are lenders required to use a promissory note provided by SBA or may they use

              their own?

              Lenders may use their own promissory note or an SBA form of promissory note.

              See FAQ 19 (posted April 8, 2020).

         b. Are lenders required to use a separate SBA Authorization document to issue PPP

              loans?

              No. A lender does not need a separate SBA Authorization for SBA to guarantee a

              PPP loan. However, lenders must have executed SBA Form 2484 (the Lender

              Application Form - Paycheck Protection Program Loan Guaranty) 1 to issue PPP

              loans and receive a loan number for each originated PPP loan. Lenders may

              include in their promissory notes for PPP loans any terms and conditions,

              including relating to amortization and disclosure, that are not inconsistent with

              Sections 1102 and 1106 of the CARES Act, the PPP Interim Final Rules and

              guidance, and SBA Form 2484. See FAQ 21 (posted April 13, 2020). The

              decision not to require a separate SBA Authorization in order to ensure that

              critical PPP loans are disbursed as efficiently as practicable.




     1
       This requirement is satisfied by a lender when the lender completes the process of submitting a loan
     through the E-Tran system; no transmission or retention of a physical copy of Form 2484 is required.


                                                          5
Case 20-01005       Doc 1-3       Filed 04/27/20 Entered 04/27/20 11:38:41                     Desc Exhibit
                                Interim Final Rule Page 7 of 13



         2. Clarification Regarding Eligible Businesses

         a. Is a hedge fund or private equity firm eligible for a PPP loan?

             No. Hedge funds and private equity firms are primarily engaged in investment or

             speculation, and such businesses are therefore ineligible to receive a PPP loan.

             The Administrator, in consultation with the Secretary, does not believe that

             Congress intended for these types of businesses, which are generally ineligible for

             section 7(a) loans under existing SBA regulations, to obtain PPP financing.

         b. Do the SBA affiliation rules prohibit a portfolio company of a private equity fund

             from being eligible for a PPP loan?

             Borrowers must apply the affiliation rules that appear in 13 CFR 121.301(f), as

             set forth in the Second PPP Interim Final Rule (85 FR 20817). The affiliation

             rules apply to private equity-owned businesses in the same manner as any other

             business subject to outside ownership or control. 2 However, in addition to

             applying any applicable affiliation rules, all borrowers should carefully review the

             required certification on the Paycheck Protection Program Borrower Application

             Form (SBA Form 2483) stating that “[c]urrent economic uncertainty makes this

             loan request necessary to support the ongoing operations of the Applicant.”

         c. Is a hospital owned by governmental entities eligible for a PPP loan?

             A hospital that is otherwise eligible to receive a PPP loan as a business concern or

             nonprofit organization (described in section 501(c)(3) of the Internal Revenue

             Code of 1986 and exempt from taxation under section 501(a) of such Code) shall


     2
       However, the Act waives the affiliation rules if the borrower receives financial assistance from an SBA-
     licensed Small Business Investment Company (SBIC) in any amount. This includes any type of financing
     listed in 13 CFR 107.50, such as loans, debt with equity features, equity, and guarantees. Affiliation is
     waived even if the borrower has investment from other non-SBIC investors.


                                                          6
Case 20-01005    Doc 1-3     Filed 04/27/20 Entered 04/27/20 11:38:41            Desc Exhibit
                           Interim Final Rule Page 8 of 13



           not be rendered ineligible for a PPP loan due to ownership by a state or local

           government if the hospital receives less than 50% of its funding from state or

           local government sources, exclusive of Medicaid.

           The Administrator, in consultation with the Secretary, determined that this

           exception to the general ineligibility of government-owned entities, 13 CFR

           120.110(j), is appropriate to effectuate the purposes of the CARES Act.

        d. Part III.2.b. of the Third PPP Interim Final Rule (85 FR 21747, 21751) is revised

           to read as follows:

           Are businesses that receive revenue from legal gaming eligible for a PPP Loan?

           A business that is otherwise eligible for a PPP Loan is not rendered ineligible due

           to its receipt of legal gaming revenues, and 13 CFR 120.110(g) is inapplicable to

           PPP loans. Businesses that received illegal gaming revenue remain categorically

           ineligible. On further consideration, the Administrator, in consultation with the

           Secretary, believes this approach is more consistent with the policy aim of making

           PPP loans available to a broad segment of U.S. businesses.

        3. Business Participation in Employee Stock Ownership Plans

           Does participation in an employee stock ownership plan (ESOP) trigger

           application of the affiliation rules?

           No. For purposes of the PPP, a business’s participation in an ESOP (as defined in

           15 U.S.C. § 632(q)(6)) does not result in an affiliation between the business and

           the ESOP. The Administrator, in consultation with the Secretary, determined that

           this is appropriate given the nature of such plans. Under an ESOP, a business

           concern contributes its stock (or money to buy its stock or to pay off a loan that




                                                   7
Case 20-01005   Doc 1-3      Filed 04/27/20 Entered 04/27/20 11:38:41             Desc Exhibit
                           Interim Final Rule Page 9 of 13



           was used to buy stock) to the plan for the benefit of the company’s employees.

           The plan maintains an account for each employee participating in the plan.

           Shares of stock vest over time before an employee is entitled to them. However,

           with an ESOP, an employee generally does not buy or hold the stock directly

           while still employed with the company. Instead, the employee generally receives

           the shares in his or her personal account only upon the cessation of employment

           with the company, including retirement, disability, death, or termination.

        4. Eligibility of Businesses Presently Involved in Bankruptcy Proceedings

           Will I be approved for a PPP loan if my business is in bankruptcy?

           No. If the applicant or the owner of the applicant is the debtor in a bankruptcy

           proceeding, either at the time it submits the application or at any time before the

           loan is disbursed, the applicant is ineligible to receive a PPP loan. If the applicant

           or the owner of the applicant becomes the debtor in a bankruptcy proceeding after

           submitting a PPP application but before the loan is disbursed, it is the applicant’s

           obligation to notify the lender and request cancellation of the application. Failure

           by the applicant to do so will be regarded as a use of PPP funds for unauthorized

           purposes.

           The Administrator, in consultation with the Secretary, determined that providing

           PPP loans to debtors in bankruptcy would present an unacceptably high risk of an

           unauthorized use of funds or non-repayment of unforgiven loans. In addition, the

           Bankruptcy Code does not require any person to make a loan or a financial

           accommodation to a debtor in bankruptcy. The Borrower Application Form for

           PPP loans (SBA Form 2483), which reflects this restriction in the form of a




                                                 8
Case 20-01005     Doc 1-3      Filed 04/27/20 Entered 04/27/20 11:38:41          Desc Exhibit
                             Interim Final Rule Page 10 of 13



             borrower certification, is a loan program requirement. Lenders may rely on an

             applicant’s representation concerning the applicant’s or an owner of the

             applicant’s involvement in a bankruptcy proceeding.

         5. Limited Safe Harbor with Respect to Certification Concerning Need for PPP

             Loan Request

             Consistent with section 1102 of the CARES Act, the Borrower Application Form

             requires PPP applicants to certify that “[c]urrent economic uncertainty makes this

             loan request necessary to support the ongoing operations of the Applicant.”

             Any borrower that applied for a PPP loan prior to the issuance of this regulation

             and repays the loan in full by May 7, 2020 will be deemed by SBA to have made

             the required certification in good faith.

             The Administrator, in consultation with the Secretary, determined that this safe

             harbor is necessary and appropriate to ensure that borrowers promptly repay PPP

             loan funds that the borrower obtained based on a misunderstanding or

             misapplication of the required certification standard.

         6. Additional Information

         SBA may provide further guidance, if needed, through SBA notices that will be

     posted on SBA’s website at www.sba.gov. Questions on the Paycheck Protection

     Program may be directed to the Lender Relations Specialist in the local SBA Field

     Office. The local SBA Field Office may be found at https://www.sba.gov/tools/local-

     assistance/districtoffices.




                                                    9
Case 20-01005     Doc 1-3     Filed 04/27/20 Entered 04/27/20 11:38:41           Desc Exhibit
                            Interim Final Rule Page 11 of 13



        Compliance with Executive Orders 12866, 12988, 13132, 13563, and 13771, the

     Paperwork Reduction Act (44 U.S.C. Ch. 35), and the Regulatory Flexibility Act (5

     U.S.C. 601-612).

        Executive Orders 12866, 13563, and 13771

        This interim final rule is economically significant for the purposes of Executive

     Orders 12866 and 13563, and is considered a major rule under the Congressional Review

     Act. SBA, however, is proceeding under the emergency provision at Executive Order

     12866 Section 6(a)(3)(D) based on the need to move expeditiously to mitigate the current

     economic conditions arising from the COVID-19 emergency. This rule’s designation

     under Executive Order 13771 will be informed by public comment.

        Executive Order 12988

        SBA has drafted this rule, to the extent practicable, in accordance with the standards

     set forth in section 3(a) and 3(b)(2) of Executive Order 12988, to minimize litigation,

     eliminate ambiguity, and reduce burden. The rule has no preemptive or retroactive effect.

        Executive Order 13132

        SBA has determined that this rule will not have substantial direct effects on the

     States, on the relationship between the National Government and the States, or on the

     distribution of power and responsibilities among the various layers of government.

     Therefore, SBA has determined that this rule has no federalism implications warranting

     preparation of a federalism assessment.

        Paperwork Reduction Act, 44 U.S.C. Chapter 35

        SBA has determined that this rule will not impose new or modify existing

     recordkeeping or reporting requirements under the Paperwork Reduction Act.




                                                 10
Case 20-01005     Doc 1-3     Filed 04/27/20 Entered 04/27/20 11:38:41              Desc Exhibit
                            Interim Final Rule Page 12 of 13



        Regulatory Flexibility Act (RFA)

        The Regulatory Flexibility Act (RFA) generally requires that when an agency issues a

     proposed rule, or a final rule pursuant to section 553(b) of the APA or another law, the

     agency must prepare a regulatory flexibility analysis that meets the requirements of the

     RFA and publish such analysis in the Federal Register. 5 U.S.C. 603, 604. Specifically,

     the RFA normally requires agencies to describe the impact of a rulemaking on small

     entities by providing a regulatory impact analysis. Such analysis must address the

     consideration of regulatory options that would lessen the economic effect of the rule on

     small entities. The RFA defines a “small entity” as (1) a proprietary firm meeting the

     size standards of the Small Business Administration (SBA); (2) a nonprofit organization

     that is not dominant in its field; or (3) a small government jurisdiction with a population

     of less than 50,000. 5 U.S.C. 601(3)–(6). Except for such small government

     jurisdictions, neither State nor local governments are “small entities.” Similarly, for

     purposes of the RFA, individual persons are not small entities. The requirement to

     conduct a regulatory impact analysis does not apply if the head of the agency “certifies

     that the rule will not, if promulgated, have a significant economic impact on a substantial

     number of small entities.” 5 U.S.C. 605(b). The agency must, however, publish the

     certification in the Federal Register at the time of publication of the rule, “along with a

     statement providing the factual basis for such certification.” If the agency head has not

     waived the requirements for a regulatory flexibility analysis in accordance with the

     RFA’s waiver provision, and no other RFA exception applies, the agency must prepare

     the regulatory flexibility analysis and publish it in the Federal Register at the time of

     promulgation or, if the rule is promulgated in response to an emergency that makes




                                                   11
Case 20-01005     Doc 1-3     Filed 04/27/20 Entered 04/27/20 11:38:41          Desc Exhibit
                            Interim Final Rule Page 13 of 13



     timely compliance impracticable, within 180 days of publication of the final rule. 5

     U.S.C. 604(a), 608(b). Rules that are exempt from notice and comment are also exempt

     from the RFA requirements, including conducting a regulatory flexibility analysis, when

     among other things the agency for good cause finds that notice and public procedure are

     impracticable, unnecessary, or contrary to the public interest. SBA Office of Advocacy

     guide: How to Comply with the Regulatory Flexibility Act, Ch.1. p.9. Accordingly, SBA

     is not required to conduct a regulatory flexibility analysis.




     Jovita Carranza,
     Administrator.




                                                   12
